Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court, as follows:
1. That on or about the date of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale in the country of exportation for home consumption or for exportation to the United States.
2. That on or about the said date of exportation, such or similar imported merchandise was not freely offered for sale for domestic consumption in the United States.
3. That the cost of production of the automobiles covered by the above-entitled appeal is $1,759.00, net, packed.
4. That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1980, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such value was $1,759, net, packed.
Judgment will be entered accordingly.